Exhibit 10.3

 

Monternet Short-messaging Service Cooperation

Agreement

 

Agreement code:

 

Execution date:

 

Party A: China Mobile (Beijing) Co., Ltd

 

Legal representative: Sha Yuejia

 

Mail address: No. 58, Dong Zhong Street, Dongcheng District, Beijing, 100027,
China

 

Tel: 65546699

 

Fax: 65541330

 

Opening bank:

 

Bank account:

 

Party B: Beijing Sohu Online Network Information Services Limited

 

Legal representative: Zhang Chaoyang

 

Mail address: 15/F    ,Tower 2, Bright China Chang An Bldg, 7 Jianguomen Nei
Ave., Dongcheng District, Beijing, 100005, China

 

Tel: 65102160

 

Fax: 65102583

 

Opening bank:

 

Bank account:

 

China Mobile (Beijing) Co., Ltd (hereinafter referred to as “Party A”), as the
mobile communication operator and mobile data service operator, provides open
and premium-based communication channels for the application providers. Beijing
Sohu Online IT Service Co., Ltd (hereinafter referred to as “Party B”), as a
company engaged in the value-added communication services approved by the
competent telecom authorities, provides value-added short-message services to MP
users of China Mobile. To provide better application services to users, the
parties agree as follows as to the joint development of Monternet short-message
services upon

 

1



--------------------------------------------------------------------------------

adequate consultation in the principle of equality, mutual benefit and concerted
growth.

 

I.    Basic Description of Cooperation

 

1. Fundamental conditions

 

1) Party B shall be fully compliant with the requirement of Internet
Content/Application Service Management Methods of the State Council Order (No
292), be authorized for the qualification of the Internet information service
business, be able to provide comprehensive after service system, and have legal
and reliable information/message sources and other legal business operation
conditions.

 

2) In case Party B is the local partner of Party A, Party B shall provide
Monternet short-message services only to China Mobile MP users in Beijing region
via the short-message channels of Party A.

 

3) Party B shall promptly provide detailed business plans and marketing plans in
writing to Party A.

 

4) Party A shall make regular examination and management to Party B according to
the business regulations of Monternet, and terminate the cooperation with Party
B upon failure of Party B to pass such examination.

 

II.    Rights and Obligations

 

1. Party A’s rights and obligations

 

1) Party A allows Party B to provide short-message value-added services to users
via the short-message gateway of Party A. Party A is entitled to adjust the
short-message traffic volume according to the capacity of the short-message
center. If such adjustment shall impact on the business of Party B, Party A
shall promptly notify Party B thereof.

 

2) Party A shall provide comprehensive GSM mobile communication system, and
ensure smooth and stable information transmission. Upon the notification of
Party B of any communication failure, Party A shall promptly settle the failure
to avoid impairment of Party B’s business.

 

3) Party A shall open the technical protocol, standard and interface standard
relevant to the short-message gateway platform to Party B. Party A shall provide
the technical documentation for mutual communication, and promptly address
communication problems of Party B.

 

4) Party A shall supply the hardware/software system for the short-message
platform, and bear the relevant operation cost.

 

5) Party A shall renovate its own billing system, including the commission-based
collection system of the banks, and bear the cost of necessary hardware and
software.

 

2



--------------------------------------------------------------------------------

6) Party A shall undertake the billing and payment collection on behalf of Party
B. Party A is entitled to check the business of Party B to ensure the accurate
billing data. Party A shall issue explicit information premium invoice to users
and the information premium bill at the request of the user.

 

7) When applicable, Party A shall provide the relevant data of Monternet invalid
users (number canceling, service discontinuance and overdue information premium)
to Party B to facilitate Party B to dispose of such invalid Monternet users
promptly.

 

8) The parties shall make joint marketing and promotion.

 

2. Party B’s rights and obligations

 

1) Party B shall undertake the building and maintenance of its own software and
hardware, including but not limited to all hardware, system commissioning,
cutover, system maintenance, routine business management and marketing
efforts/cost of the subject project.

 

2) Party B shall provide the agreed contents and application services to China
Mobile users. Party B shall ensure the legal, prompt and reliable information
sources. Party B shall guarantee that its information and content are compliant
with applicable policies, laws and regulations, and be liable for any
consequence arising out of illegal contents.

 

3) Party B’s Website with customization interface for users is sms.sohu.com to
inform users of the contents and service provided by Party B. The customization
interface of Party B shall provide basic service functions like authentication,
adding, deleting, modifying and searching, and allow users to inquire about the
information premium list. Party B shall provide explicit premium standards to
users with the premium standard changing frequency not less than 6 months. That
is to say, the premium standard of a service (new service or changed service)
shall not be changed within the first 6 months. Party B shall keep complete use
records of all users of at least 3 months, keep the user ordering data
permanently, and provide the interface to Party A to inquire about the service
records.

 

4) Party B shall take necessary measures to effectively control invalid
Monternet users. To ensure normal operation of Monternet business, Party B shall
not send any information to invalid Monternet users it get to know.

 

5) In case the system failure of Party B impairs the communication system of
Party A, Party B shall submit to the adjustment arrangement of Party A to the
short-message traffic volume to ensure normal and stable short-message service,
and settle any user complaint thus incurred at its own cost.

 

6) Party B shall not send ads and other irrelevant information to users via the
communication channels of Party A during the term of this agreement. Party B
shall strengthen the check of the short-message contents, restrict the
group-calling numbers (at most 2 each time) and sending times in each time unit
(not over 100 each hour). Party B shall take technical measures against illegal
attack, unauthorized use of passwords, unauthorized convoking of web pages and
other

 

3



--------------------------------------------------------------------------------

     illegal acts impairing Monternet business information security.

 

7) During the term of this Agreement, Party B is obligated to furnish the
monthly report within the first 5 days each month as requested by Party A to
Party A, stating the user development, user categories, user habits, business
forecast and others, the monthly report format as set out in Exhibit 1 hereto.
Party A shall keep the confidentiality of such data according to Article 8
hereto.

 

8) The parties shall undertake joint marketing and promotion.

 

4



--------------------------------------------------------------------------------

III. Distribution of Rights and Obligations

 

1. Party B shall address the user disputes arising out of contents, services or
transmission failure between the parties. Party A shall address the user
disputes arising out of the short-message gateway and center, with the
maintenance labor-division as follows:

 

 

LOGO [g72414g90u26.jpg]

LOGO [g72414g60u79.jpg]

 

5



--------------------------------------------------------------------------------

2. The contents or applications provided by Party B shall be within the business
scope mutually agreed, otherwise Party A is entitled to terminate this Agreement
with Party B liable to the default penalty. Party A is entitled to supervise the
business development of Party B, Party B shall assist the efforts of Party A in
this regard in an effort to avoid negative impact on normal business of Party A
by the business of Party B. In case the business development of Party B
negatively impairs the normal business of Party A due to the violation against
this Agreement, Party A is entitled to terminate this Agreement with Party B
liable for the default liability.

 

3. Party B shall notify Party A in writing prior to adding or withdrawing any
services hereunder or changing the price of some services. In case of agreeing
with the change of certain service prices, Party A shall notify Party B in
writing. In case of Party A’s written consent of adding certain services by
Party B, Party B shall test the added services with regular test reports
submitted to Party A, and shall not provide such new services to users without
the acceptance of the sophistication of such services by Party A, details refer
to Exhibit 2 hereto.

 

Revenues of the Parties

 

1. Party A shall charge the communication premium at RMB 0.10 yuan/message for
the short-message services hereunder. In principle, Party B shall determine the
information service premium for the services hereunder used by the MP users
subject to the approval of China Mobile Corporation. Party A suggests the upper
threshold of the information service premium (maximum RMB 2 yuan/message, RMB 30
yuan/month for monthly services). Party B shall submit the premium standards to
the price administration authorities, and promptly notify Party A accordingly.

 

2. Party A shall provide the billing service and premium collection service to
Party B. All information service premium of Beijing region users of each billing
month shall be the due information service premium in Beijing. Party A shall pay
85% of the due information service premium of Beijing to Party B, and be liable
to the risk of overdue payment of local users. In case Party B is the
full-network partner of Party A, i.e. Party B provide Monternet short-message
value-added services to nationwide China Mobile users in China, then all
information service premium of non-Beijing users recorded in each billing month
shall be the due information service premium of non-Beijing regions, which shall
be collected by local subsidiaries of China Mobile. Relevant local subsidiaries
of China Mobile will credit 85% local due information service premium to Party
A, which shall then be transferred to Party B by Party A in full.

 

3. In case the monthly short-message entries (downlink) sent by Party B to
nationwide users as recorded in the gateway billing data exceeds those sent by
users to Party B (uplink), thus resulting in ill-balanced communication premium
of Party B (the balance of downlink messages and uplink messages is the
ill-balance communication), Party A shall charge RMB 0.05-0.10 yuan/message for
the ill-balance communication as follows:

 

6



--------------------------------------------------------------------------------

Ill-balanced

downlink SM

traffic

(messages/month)

 

Premium

standard (RMB
yuan/message)

 

Calculation methods

X=(MT-MO) message/month

Below 100,000   0.08   X*0.08, at least RMB 2000 yuan 100,000-300,000   0.07  
(X-100,000)*0.07+100,000*0.08 300,000-1 million   0.06  
(X-300,000)*0.06+200,000*0.07+100,000*0.08 Over 1 million   0.05   (X-1
million)*0.05+700,000*0.06+200,000*0.07+100,000*0.08

 

 

IV. Settlement Model

 

1. Settlement point: determined by Party A.

 

2. Settlement methods

 

1) Party B shall link with the short-message center of Party A via the
short-message gateway of Party A, which shall record the billing data as final.
The monthly settlement from the 15th day to the 20th day each month shall cover
the premium of the last month from the 1st day to the last day. After the normal
billing accounting period, Party A shall calculate the current-month information
service premium of Party B and the ill-balance communication premium payable to
Party A, which shall serve as the basis of settlement between the parties.

 

2) The parties shall make the account settlement of the current-month
information service premium according to the records of the billing system of
Party A, Party A shall pay the balance of 80% information service premium minus
the ill-balance communication against the formal service invoices. In case the
balance is below zero, Party B shall pay the balance to Party A against the
invoices furnished by Party A. The payment collecting party shall mail the
invoice within three (3) days after the receipt of the payment (by local post
stamp).

 

3) The parties shall make the settlement and payment strictly according to the
regulations of settlement model and schedule. In case either party delays the
due payment beyond the stipulated time (the 20th day each month), the party
shall pay to the other party the delay penalty at the daily rate of 0.1% of the
delayed payment. In case either party fails to make payment overdue for over 2
months after the notice of the other party, the conforming party is entitled to
lodge an action against the default party with the legal liability borne by the
default party.

 

V. Marketing and Promotion

 

1. The parties shall engage in joint marketing and promotion with their
respective resources in the principle of mutual benefit.

 

2. Party A in general shall market/promote Monternet and the major categories of
application services instead of the cooperative Monternet services separately.

 

7



--------------------------------------------------------------------------------

3. Party B shall market/promote its brand and relevant Monternet services as
well as the brand of Monternet. Party B shall strictly abide by the brand/marks
regulations of Party A in use of Monternet LOGO without unauthorized distortion
or color change with prior approval of Party A prior to any use thereof.

 

4. Party B shall not use Monternet brand for any purpose other than the
marketing/promotion of Monternet services, otherwise Party A is entitled to
require Party B to stop the use thereof and bear any liability thus incurred, or
even claim the legal liability for severe violations.

 

5. Party B must obviously mark the customer service phone or customer service
Website, compliant email on any promotional material and media ads. of Monternet
business. Party B shall not adopt the similar products of China Mobile rivals as
the promotional gifts of Monternet business.

 

VI. Customer Services

 

1. The Monternet short messages received by users must be those upon their
request or customization. Party B shall ensure the wholesomeness and legality of
the short messages sent to users, Party A is entitled to supervise the short
message contents of Party B, and strengthen the management thereof, specific
regulations as provided for in Exhibit 3.

 

2. Party B shall fully inform users of the basic elements of Monternet services
prior to any ordering, including price, sending frequency/times, use model,
major contents and etc.

 

3. Party A shall process the customer inquiries and complaints arising out of
the communication network problems.

 

4. Party A’s customer service center 1860 and the major outlets will handle the
customer inquiries and complaints about Monternet services, and transfer any
customer problem about information content and services to the customer service
center of Party B.

 

5. Party B shall keep 24*7 hotline, and inform users thereabout in the Web pages
or marketing.

 

6. Party B shall assign regular staff to handle user complaints, and respond to
customer complaint within one (1) day thereafter.

 

7. To ensure the user understanding of Party B’s services, Party B must process
the service recommendations, customer service instructions and the downlink
information of user passwords free of charge, and send the service prompt
information (e.g. price, customization confirmation, customer service hotline,
order rejection and etc) free of information service premium.

 

8. For monthly-payment short-message services, Party B may charge the monthly
premium at the user for the use of the service between half a month to a month,
and charge no premium at the user for the use of the service below half a month.

 

8



--------------------------------------------------------------------------------

9. For users in request of customized services via Internet, Party B shall
obviously mark the basic business information on the Web page prior to the user
confirmation of the customization. After successful customization, Party B shall
send the prompt information to users, stating “thanks to you”, “successful
confirmation of the customization”, “service information premium standard”,
“sending frequency/times”, “order withdrawal method”, “customer service
phone/Website”.

 

10. For users of customized services via mobile phones, Party B shall return the
prompt information via short message to the users (including premium users and
third-party users) immediately, stating “thanks to you”, “successful
confirmation of the customization”, “service information premium standard”,
“sending frequency/times”, “order withdrawal method”, “customer service phone”,
“Website” (optional).

 

11. To the initial ordering intentions acquired in the non-online marketing
(e.g. filling out forms), Party B shall send the second confirmation message
(basic service information), and confirm the actual order after user
confirmation of the password.

 

VII. Termination

 

1. Party B shall not send any information to invalid Monternet users. In case
Party B knowingly send information to invalid Monternet users, Party A is
entitled to require Party B to indemnify the economic loss incurred from user
overdue payment, and is entitled to terminate this Agreement and the cooperation
hereunder.

 

2. Party B is obligated to ensure the compliance of its information content with
Telecom Regulations of PRC, Internet Information Service Regulations and other
applicable laws, regulations and policies, not distribute any illegal and
obscene information undermining the national security and interest, Party B
shall ensure that its information content shall not impair the corporate image
of China Mobile. Without written consent of Party A, Party B shall not send ads
and other irrelevant information to mobile users via the short-message ports
furnished by Party A. Otherwise, Party B shall indemnify Party A for any loss
thus incurred, and Party A is entitled to terminate this Agreement and the
cooperation hereunder.

 

3. Upon the receipt of user complaint for receiving any un-requested message
from Party B, Party A shall notify Party B accordingly, and Party B shall
investigate the reasons. In this case, Party A shall not charge user any
premium, and return any premium collected back to the users, and Party A is
entitled to terminate this Agreement and the cooperation hereunder according to
the current-month severity of customer complaints.

 

4. To ensure the normal marketing of Monternet services, Party B shall not
directly or indirectly provide cross-operator short-message services, including
domestic cross-operator short-message services and international short-message
services, and shall not carry out commission-based premium collection services
via the short-message system of Party A. Otherwise, Party B shall indemnify
Party A for any loss thus incurred, and Party A is entitled to terminate this
Agreement and the cooperation hereunder.

 

9



--------------------------------------------------------------------------------

5. In case Party A transfers customer complaints to Party B, Party B shall
initially respond to the customer service department of Party A within two (2)
hours, and investigate the reasons/handle the complaint within one (1) working
day. Party A is entitled to deduct RMB 500 yuan per each customer complaint from
the current-month due payment to Party B as the default penalty, and Party A is
entitled to terminate this Agreement and the cooperation hereunder according to
the default severity.

 

VIII. Confidentiality

 

1. Proprietary Information refers to any valuable information developed,
created, found or disclosed to the receiving party by the disclosing party.
Proprietary Information includes but not limited to the trade secrets,
intellectual property rights (IPR) and technical secrets.

 

2. The parties shall protect the IPR and other Proprietary Information among
other trade secrets of its own and the other party. Without written consent of
the other party, either party shall keep the confidentiality of the Proprietary
Information of the other party, and shall not disclose any Proprietary
Information involving with the trade secrets and technical secrets of the other
party to any third party.

 

3. The parties shall keep the confidentiality of this cooperation and this
Agreement. Without prior written consent of the other party, either party shall
disclose the details of the cooperation and this Agreement to any third party.

 

IX. Default Liability

 

Failure of either party to perform any provision hereunder shall be deemed as
default. Upon receipt of the other party’s written notice of the default, the
default party, if confirming the default, shall correct the default within
twenty (20) days thereafter with written notice to the other party. It the
notified party denies the default, it shall inform the other party thereof
within twenty (20) days or sate the reasons therefor. In this case, the parties
shall settle the dispute via consultation, or resort to the dispute settlement
provisions hereunder for any dispute failing friendly consultation, the default
party shall be liable for the loss thus incurred to the conforming party.

 

X. Liability Limitation

 

In case both party or either party fails to perform, partly or as a whole, the
obligations hereunder due to force majeure event, neither party shall be held
liable for the default liability. However, the affected party or the parties
shall notify the other party within fifteen (15) days thereafter and furnish
relevant supporting evidence. Either party or both parties shall resume the
performance of this Agreement after the elimination of the force majeure.

 

XI. Dispute Settlement

 

The parties may settle the dispute arising out of the performance hereunder via
friendly consultation. Either party may submit the dispute failing friendly
consultation to Beijing

 

10



--------------------------------------------------------------------------------

Arbitration Committee for arbitration according to its rules. The arbitration
award is final and binding upon the parties.

 

XII.    Effectiveness, Modification, Termination and Renewal of Agreement

 

1. This Agreement shall take effect from May 1, 2003, and expire upon October
31, 2003. In case the parties do not terminate this Agreement upon the
expiration, this Agreement shall automatically renew for another 6 months. The
party rejecting the renewal shall notify the other party thirty (30) days in
advance of the expiration in writing thereabout.

 

2. This Agreement, 14 pages, is made in six (6) copies with each party holding
three (3) copies of equal validity. It shall take effect upon execution and
stamp of the duly authorized representatives of the parties.

 

3. The exhibits hereto constitute an integral part of this Agreement with equal
legal validity.

 

4. During the term of this Agreement, the parties may modify the provision
hereunder or terminate this Agreement upon friendly consultation. Either party
intending to change or modify this Agreement shall notify the other party in
writing thirty (30) days in advance. The party unilaterally terminating this
Agreement shall indemnify all loss thus incurred to the other party.

 

Party A (seal):

  Party B (seal):

Representative: Xiang Wenjie

  Representative: Que Hongyu

 

 

Exhibits:   1. Monthly statistic report of Monternet business

 

                  2. Procedures for adding new services

 

                  3. Regulations of Monternet short message contents

 

11



--------------------------------------------------------------------------------

Exhibit 1:    Monthly Statistic Report of Monternet Business

 

Table 1:    Nationwide service based on short messages

S.N.

--------------------------------------------------------------------------------

   SP corporate
code


--------------------------------------------------------------------------------

   SP name


--------------------------------------------------------------------------------

   New registered
users


--------------------------------------------------------------------------------

   Current-month
users


--------------------------------------------------------------------------------

   Current-month
premium users


--------------------------------------------------------------------------------

   Short-message
items


--------------------------------------------------------------------------------

  1

                              Table 2:    Local service based on short message

S.N.

--------------------------------------------------------------------------------

   SP corporate
code


--------------------------------------------------------------------------------

   SP name


--------------------------------------------------------------------------------

   New registered
users


--------------------------------------------------------------------------------

   Current-month
users


--------------------------------------------------------------------------------

   Current-month
premium users


--------------------------------------------------------------------------------

   Short-message
items


--------------------------------------------------------------------------------

                               

 

Note:

 

1. New registered users: additional users logging on and registering via the
service end of certain SP in the current month.

 

2. Current-month users: users in use of the short-message service of the SP at
least once in the current month.

 

3. Current-month premium users: registered users in use of SP premium services
in the current month.

 

4. Short-message items: all short messages sent and received to our gateway via
the SP service end in the current month.

 

5. SP engaged in nationwide short-message services shall fill out table 1, and
SP engaged in local short-message services should fill out table 2.

 

12



--------------------------------------------------------------------------------

Exhibit 2    Procedures for Adding New Services

 

1. Party B shall report to Party A the new services within the first 5 days each
month in the standard format, any services not reported during the period shall
be automatically transferred to the next month.

 

2. Party A shall respond to the new service application of Party B within three
(3) working days as to whether to allow test.

 

3. The test period of Party B is the first 25 days each month, Party B shall
promptly submit the test reports to Party A, Party A shall check the test report
and promptly respond to Party B. Party A shall not accept test reports submitted
beyond the above period.

 

4. After the test, if the parties deem the test successful, Party A shall notify
Party B within five (5) working days as to the formal cutover date. In case
unsuccessful test, the test will be terminated, or Party B shall make another
test in the next test period.

 

Remarks: future business management regulations of China Mobile will prevail.

 

13



--------------------------------------------------------------------------------

Exhibit 3:    Management Regulations of Monternet Short Message  Contents

 

Chapter 1    General

 

Article 1    To ensure the wholesome development of China Mobile Monternet
Program, safeguard the long-term interest of the operators and partners, and
protect legal rights of all users, China Mobile (Beijing) Co., Ltd hereby
promulgates the Management Regulations of Monternet Short Message Contents
according to Internet Information Management Regulations of China and Monternet
Service Content Review/management Methods of China Mobile.

 

Article 2    This Regulation shall make open and transparent supervision of the
short message contents of all SPS providing Monternet services in the principle
of fairness and equality.

 

Article 3    This Regulation is subject to amendment and supplement based on the
market changes, which shall prevail over the original version.

 

Chapter 2    Requirements on Short Message Contents

 

Article 4    It is prohibited to make impolite and obscene personal attack to MP
users of China Mobile via the short message words/languages in any manner.

 

Article 5    It is prohibited to undermine the image of China Mobile via the
short message words/languages in any manner.

 

Article 6    It is prohibited to distribute obscene and indecent contents via
the short message words/languages in any manner.

 

Article 7    It is prohibited to misguide user behaviors via the short message
words/languages in any manner in an effort to cheat users and incur user loss.

 

Chapter 3 Examination Methods

 

Article 8    China Mobile (Beijing) will make irregular spot check of short
message contents of SPs providing Monternet services.

 

Article 9    China Mobile (Beijing) will make regular survey to investigate the
customer satisfaction of the short message contents of SPs.

 

Article 10    China Mobile (Beijing) customer service center 1860 will handle
the customer complaint of the short message contents.

 

14



--------------------------------------------------------------------------------

Chapter 4             Handling Method

 

Article 11 China Mobile (Beijing) will issue written warning to the SP for
correction within three (3) days liable for prohibited short message contents.

 

Article 12 China Mobile (Beijing) will issue the second written warning for
correction within three (3) days of any prohibited content.

 

Article 13 China Mobile (Beijing) will terminate contract with the SP failing to
correct prohibited content after the second warning, and order correction within
stipulated period based on the severity.

 

Article 14 For SPs liable for prohibited contents during multiple spot checks,
frequency user complaints and failing prompt correction, China Mobile (Beijing)
will terminate contract with them and order correction within stipulated period
based on the severity.

 

Chapter 5             Supplement

 

Article 15 This Regulation shall be interpreted by Marketing Department of China
Mobile (Beijing) Co., Ltd.

 

Article 16 This Regulation shall be enforced since the execution date (May
2001).

 

15